The Chncellor
decided that the defendant was in contempt ; and, as it appeared he was a prisoner in execution on civil process, that he must be remanded to the prison in New-York, on the habeas corpus; that for the contempt he must be committed to the common gaol of the city and county of New-York, and be confined therein, in close custody, until he complied with the former order of the court and paid the costs and expenses of the proceedings in relation to the contempt. (2 R. S. 583, § 23; 755, § 7.) And a process of commitment was directed to be issued under the seal of the court.
The order recited the former order of the court and the proceedings thereon; showing the contempt of the defendant, the issuing of the attachment and habeas corpus, and the proceedings thereon; the adjudication of the court that the defendant was guilty of a contempt in neglecting and refusing to obey the former order, and that such misconduct of. the defendant was calculated to and did actually impair, impede and prejudice the rights and remedy of the relators in their suit. The .order then directed the defendant to be committed to the common gaol of the city and county of New-York until he should comply with the former order of the court, (specifying particularly what was to be done) and pay the costs of the proceedings; and that a process of commitment issue accordingly.
The chancellor also decided that the costs of the proceedings shpuld be taxed immediately; and that the amount thereof must be specified in the order and mittimus. He also decided that the relators might have an order, in the original cause, to sequester the property and effects of the defendant and deliver them over to the receiver; and to prohibit all persons who had any such property or effects in their possession or under their control, or who were indebt*105ed to the defendant, from delivering the said property or effects or paying such debts to him or to his order, or applying the same to his use after publication of notice of the order on pain of contempt.